Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-13 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-10) without traverse in the reply filed on 04/07/2022 is acknowledged.  However, the restriction is withdrawn in light of the lack of distinctness between the groups.  Claims 1-13 are examined.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-24 of US 9,982,295.  
The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach a species of the instant broader generic claim.  More specifically, the conflicting claims teach 
(a) obtaining fetal cellular DNA from the blood of the pregnant mother;
(b) obtaining mother-and-fetus mixed cfDNA from the blood of the pregnant mother;
(c) applying a first index sequence to the fetal cellular DNA and a second index sequence to the mixed cfDNA, wherein
the first index sequence and the second index sequence are different,
the first index sequence specifies a source of DNA as being from the fetal cellular DNA from the pregnant mother, and
the second index sequence specifies a source of DNA as being from the mixed cfDNA from the pregnant mother;
(d) combining the fetal cellular DNA and the mixed cfDNA to provide a sample of combined cellular DNA and cfDNA;
(e) sequencing the sample of combined cellular DNA and cfDNA to provide a plurality of sequence reads and mapping the plurality of sequence reads to a reference sequence; and
(f) analyzing the mapped sequence reads to determine a presence and/or abundance of the at least one sequence of interest in the fetus's DNA, wherein at least a portion of the mapped sequence reads maps to the at least one sequence of interest.
The indexing of the conflicting claims is a species of the instant “indicator” step.  Steps (e) and (f) of the conflicting claims include iterations using sequence tags as defined in the specification.  Thus, the conflicting claims anticipate the instant claims.
Instant claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of US 10,781,485, in view of CHUU (US 2015/0218631).  
The instant claims are obvious over the conflicting claims because it would have been obvious to include “indicators” on the different samples of the conflicting claims.  Specifically, the conflicting claims teach a species of the instant broader generic claim.  More specifically, the conflicting claims teach 
aligning, by the computer system, sequence reads of fetus-only cellular DNA obtained from a blood sample of a mother carrying the fetus to a reference sequence including the sequence of interest, thereby obtaining a first plurality of sequence tags for the cellular DNA;
determining, by the computer system, a first count of sequence tags aligned to the sequence of interest in the first plurality of sequence tags for the cellular DNA;
aligning, by the computer system, sequence reads of mother-and-fetus mixed cell-free DNA (cfDNA) obtained from the mother to the reference sequence, thereby obtaining a second plurality of sequence tags for the cfDNA;
determining, by the computer system, a second count of sequence tags aligned to the sequence of interest in the second plurality of sequence tags for the cfDNA; and
comparing, by the computer system,
the first and second counts of sequence tags to determine the condition of the fetus related to the sequence of interest.
The conflicting claims do not explicitly teach adding “indicators” to the fetal cellular DNA and/or the mother-and-fetus mixed cfDNA.  However, doing so was routine in the art to allow differentiating multiple samples for massively parallel sequencing.  For example, CHUU states that 
The PCR scheme in FIG. 26B illustrates a means for indexing sequences. The enriched fragments from each sample (e.g., individual maternal cell-free samples) can have sequence incorporated that identifies the fragment as originating from that sample. This indexing allows multiple samples to be pooled without loss of information with respect to which sample a fragment originated
(para. 0115).  Thus, adding a barcode to the fetus-only cellular DNA and the of mother-and-fetus mixed cell-free DNA of the conflicting claims would have been obvious to a skilled artisan in order to allow the multiplex sequencing of the conflicting claims.

Prior Art
The prior art fails to teach or suggest (a) obtaining cellular DNA from the blood of the pregnant mother, wherein the cellular DNA comprises fetal cellular DNA, and (b) obtaining mother-and-fetus mixed cfDNA from the blood of the pregnant mother.  Instead, the prior art uses either fetal cellular DNA (e.g. NRBC) or mother-and-fetus mixed cfDNA (US 20130261004; US 20140162269; US 20150051087; US 9163282; US 20130189688).  The Office could not find prior art that taught or suggested to use both.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637